DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 01/02/2022.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 09/02/2015.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 2 (and similarly claim 14) recites the limitation “a color coded indicator corresponding to the professional service” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  See claim 1 where “a corresponding color coded indicator” is recited.  Accordingly, there is a lack of antecedent basis as it is unclear to the examiner if these are the same or different indicators.  Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) receiving a request and generating a display that provides data on service history information including a list of one or more professional services and a status of each professional service on the list; where this is a method of organizing human activity.  This judicial exception is not integrated into a practical application because the additional limitations of a GUI and an electronic device act as tools to implement the abstract idea.  


    PNG
    media_image1.png
    288
    422
    media_image1.png
    Greyscale

. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations perform computer functionality that would have been, at the time of filing, routine, conventional, and well-understood to one of ordinary skill in the art.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 2013/0297324 to Phillips et al. (“Phillips”).

With regard to claims 1, 13, and 17, Phillips discloses the claimed method comprising: 
 	receiving, from an electronic device, a request to access a dashboard for an online account (see e.g. [0047] where user attempts to login, and if no login info is available, the user requests to set up account, and then logs in; [0048] “For example, the server 101 can determine that the client has an account or is a member of the virtual professionals community by requesting login credentials from the client electronic device 150a-c to proceed with booking the appointment. In another embodiment, the client can have been logged in prior to submitting his or her search query.”); and 
generating a graphical user interface (GUI) comprising the dashboard for display on the electronic device, wherein the dashboard provides service history information for the online account, and the service history information comprises a list of one or more professional services associated with the online account and a status of each professional service of the list (see [0091], where the GUI can be generated to include a display of a history of virtual consultations conducted by and purchased by the client; [0096] “For example, the link 1015 or button 1025 can return the user to an Appointments page comprising a history of the client's purchased appointments. For example, the Appointments page can include pending appointments, previously purchased appointments, previously conducted virtual consultations, or any other history of appointments for the client.”; see Fig. 11, where users books appointment, and then is sent historical information shown in Fig. 11, where the “list of one or more professional services” is “John Smith” Adam Smith, Daniel Smith, etc., where the status of John Smith is taken by user at “1:00am 04/13/2012”, and the statuses of the other doctors are able to be added to “My Doctors”); the service history information further comprises, for each professional service of the list, a corresponding color coded indicator set to one of a plurality of colors based on a status of the professional service, and the corresponding color coded indicator adaptively changes to another one of the plurality of colors in response to a change in the status of the professional service (see e.g. [0049], [0092], where the professional service is telemedicine and these paragraphs show that the status of the professional service is can be indicated in a first and a second color, where when the telemedicine appointment is open a first color indicator will be present, and when the telemedicine appointment is unavailable then the indicator will be a different color indicating that the service is not available.  The statuses are open appointment and unavailable appointment from the doctor’s perspective.).   

With regard to claims 2, 14, and 18, Phillips further discloses: monitoring a status of a professional service of the list; and sending a status update communication to a user of the online account in response to detecting a change in the status of the professional service (the user sent a message and each user’s inbox, as shown in Fig. 13, is monitored, and when the status of the service changes, such as John Smith went from Not Replied status to Replied Status, a status update is sent to user device), wherein the status update communication includes an update to the service history information in the dashboard by 

With regard to claims 3, 15, and 19, Phillips further discloses: providing, via the dashboard, access to one or more documents prepared for the one or more professional services (see e.g. Fig. 10, including this message, the “system test”, etc. ; see Fig. 11, New Messages 1130, and “Appointment with Dr. John Smith….”).  

With regard to claims 4, 16, and 20, Phillips further discloses where the dashboard comprises one or more selectable GUI components associated with one or more functionalities (see Fig. Fig. 9, where the various buttons that are selectable, and associated with various functionalities such as “Add to Cart” selectable functionality).  

With regard to claim 5, Phillips further discloses receiving a selection of a selectable GUI component of the dashboard that is associated with a functionality for resuming completion of an incomplete user request for a professional service; and displaying a different GUI that allows a user of the online account to resume the completion of the incomplete user request from where the user last left off (see e.g. [0073] where the user starts a search, leaves, and then comes back to the webpage after closing out, where a new GUI is created, a new search is performed, and this updates the search completion list each and every time the user types in, or deletes, modifies a value in the search field).  

With regard to claim 6, Phillips further discloses receiving a selection of a selectable GUI component of the dashboard that is associated with a functionality for viewing a user request for a professional service (see Fig. 9, “Send Request”); and displaying a different GUI that provides information for the user request and that includes a current status of the user request (see Fig. 11, booked at 


    PNG
    media_image2.png
    91
    323
    media_image2.png
    Greyscale
  ).  

With regard to claim 7, Phillips further discloses receiving a selection of a selectable GUI component of the dashboard that is associated with a functionality for triggering delivery of an electronic communication relevant to the online account (see Fig. 9, “Send Request”); and sending the electronic communication based on contact information specified by a user of the online account (see Fig. 10, electronic communication).  

With regard to claim 8, Phillips further discloses receiving a selection of a selectable GUI component of the dashboard that is associated with a functionality for viewing account details of the online account (see e.g. Fig. 9, any of the selectable options); and displaying a different GUI that provides the account details (see Fig. 9, selection of “My Health” will reveal a GUI about “My Health”).  

With regard to claim 9, Phillips further discloses receiving a selection of a selectable GUI component of the dashboard that is associated with a functionality for initiating a new request for a professional service (see e.g. Fig. 7); and displaying a different GUI that provides a questionnaire for the professional service (see e.g. Fig. 8).  

With regard to claim 11, Phillips further discloses receiving a selection of a selectable GUI component of the dashboard that is associated with a functionality for searching the service history information (see [0073]); receiving one or more search terms specified by a user of the online account (see [0073]); and updating the service history information displayed in the dashboard based on the one or more search terms (see [0073]).  

With regard to claim 12, Phillips further discloses receiving a selection of a selectable GUI component of the dashboard that is associated with a functionality for filtering the service history information; receiving a selection of one or more filters selected by a user .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of U.S. Pat. Pub. No. 2010/0057884 to Brownell et al. (“Brownell”).

With regard to claim 10, Phillips further discloses receiving a selection of a GUI, as found above.  However, Phillips is silent regarding the other limitations of claim 10.  The examiner notes that the concept of exporting data, generating a document with that data, and then and making that document available for download is old and well known, as shown in for example Brownell.  Brownell at e.g. [0115-123] teaches that it would have been obvious to one of ordinary skill in the download file art at the time filing to include the ability to export data, generate a file based on the exported data, and then make the file available for download from a user, as this is beneficial so that the data can be download in a file onto a device which makes the data more accessible and accessible in different and more fluid dynamic ways than simply a single file.  Therefore, it would have been obvious to one of ordinary skill in the computer arts, at the time of filing, to include the ability to export data, generate a file based on the exported data, and then make the file available for download from a user, as this is beneficial so that the data can be download in a file onto a device which makes the data more accessible and accessible in different and more fluid dynamic ways than simply a single file.  

Response to Arguments
Applicant's arguments filed 01/02/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are directed to eligible subject matter.  The examiner respectfully disagrees.  The claims relate to a method that includes receiving data and generating a display which includes, in pertinent part, where the status change of a service causes the display to output a first color and a second color.  The examiner notes that this is abstract idea.  Essentially a user selects something on the screen which causes some sort of color indicator to appear.  This is similar to a human asking another human a question, and the first human holding up a piece of paper indicating some sort of answer, such as a red piece of paper indicates stop and holding up a green piece of paper means go.  This is the abstract idea.  The displaying of this, and automation, is standard adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); and, generally linking the use of the judicial 
Next, Applicant argues that the claims are distinguishable over the prior art.  The examiner respectfully disagrees.  The examiner refers to the rejection above which addresses the amendments and arguments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.